May 14, 2004


Mr. Dennis M. Conrad
Cotten Schmidt, L.L.P.
420 Throckmorton Street, Suite 500
Fort Worth, TX 76102-3721

Mr. Christopher Michael Portner
Reaud Morgan & Quinn, L.L.P.
P.O. Box 26005
Beaumont, TX 77720-6005
Mr. J. Kevin Clark
Cotten Schmidt, L.L.P.
420 Throckmorton Street, Suite 500
Fort Worth, TX 76102-3721

RE:   Case Number:  03-0464
      Court of Appeals Number:  09-03-00195-CV
      Trial Court Number:  E-159,183

Style:      IN RE  E.I. DU PONT DE NEMOURS AND COMPANY

Dear Counsel:

      Today, the Supreme Court of Texas delivered the  enclosed  per  curiam
opinion in the above-referenced cause.

                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Lolita Ramos     |
|   |Ms. Carol Anne Flores|
|   |                     |
|   |Honorable Donald J.  |
|   |Floyd                |